                    Case 2:19-cv-00423-R-AFM Document 15-2 Filed 03/14/19 Page 1 of 3 Page ID #:62



                    1    COOLEY LLP
                         Koji F. Fukumura (189719) (kfukumura Goole .com)
                2        Ryan E. Blair (246724) (rblair coo e .com
                         Erin C. Trenda (277155) etren a coo e .com)
                3        4401 Eastgate Mall
                         San Diego, CA 92121
                4        Telephone: 858 550-6266
                         Facsimile: 858 550-6420
                5
                         Attorneys for.Defendants
               6         Activision Blizzard, Inc., Robert A. Kotick, and Collister
                         Johnson
                7
                8
                9                                UNITED STATES DISTRICT COURT
             10                                CENTRAL DISTRICT OF CALIFORNIA
             11
             12          MOHAIVIAD AL LABADE,                        Case No. 2:19-cv-00423-R-AFM
                         Individually and On Behalf of All
             13          Others Similarly Situated,                  PROOF OF SERVICE

             14                          Plaintiff,
                                                                     JURY TRIAL DEMANDED
             15                v.
                                                                     Ctrm:        880, 8t'' Floor
             16          ACTIVISION BLIZZARD INC.                    Judge:       Hon. Manuel L. Real
                         ROBERT A. KOTICK, SP~NCE~Z
             17          NEUMANN, and COLLISTER
                         JOHNSON,
             18
                                         Defendants.
             19
            f►~17
             21
             22
             23
             24
             25
             26
             27
             28
   COO~ev LLP                                                                                     PROOF OF SERVICE
A TT(~IiN h:YS AT LAIN
                                                                                      CASE No. 2:19-Cv-00423-R-AFM
    S AN Dlh'(~t~
                    Case 2:19-cv-00423-R-AFM Document 15-2 Filed 03/14/19 Page 2 of 3 Page ID #:63



                                 I am a citizen of the United States and a resident of the State of California. I
                       2   am employed in San Diego County, State of California, in the office of a member
                       3   of the bar of this Court, at whose direction the service was made. I am over the age
                       4   of 18 years. My business address is Cooley LLP, 4401 Eastgate Mall, San Diego,
                       5   California 92121. My e-mail address is chourani@cooley.com. On March 14,
                       6   2019, I served the following documents on the parties listed below in the manners)
                       7   indicated:
                       8         1.     STIPULATION TO.EXTEND DEFENDANTS' TIME TO RCSPONll 1'O
                                        COMPLAINT
                       9
                                 2.     fPROPOSED] ORDER EXTENDING DEFENDANTS' TIME TO
                     10                 DESPOND TO COMPLAINT

                     11         ~       (BY ELECTRONIC MAIL — CCP § 1010.6(a)(4)(A)) Based on a court
                     12                 order or an agreement of the parties to accept service by e-mail or
                                        electronic transmission, I caused such documents described herein to
                     13                 be sent to the persons at the e-mail addresses listed below. I did not
                     14                 receive, within a reasonable time after the transmission, any electronic
                                        message or other indication that the transmission was unsuccessful.
                     15
                     16     enni er a ih                               ttorneys or    ainti
                        POMERANTZ LLP
                     17 1 100 Glendon Avenue 15th Floor
                        Los Angeles, CA 900L4
                     18 Telephone: 818-532-6499
                        E-Mail: afiti omlaw.com
                     19 Craig Varnen (170263)                          ttorneys or e . pen e~ eumann
                        IRELL & MANELLA LLP
                    20 1.800 Avenue of the Stars
                        Suite 900
                    21 Los Angeles, CA 90067
                        Telephone: 310-277-1010
                    ~~~ Facsimile: 310-203-7199
                        Email: cvarnen@irell.com
                    23
                    24
                    25
                    26
                    27
                    28
   Coo~EvLLP
A TTORN F.YS AT LA\V
    S AN Dlh:(:(~
                                                                         PROOF OF SERVICE;37-2017-00038456-CU-BT-CTL
                       Case 2:19-cv-00423-R-AFM Document 15-2 Filed 03/14/19 Page 3 of 3 Page ID #:64



                                1         I declare under penalty of perjury under the laws of the State of California
                                2   that the above is true and correct.
                                3         Executed on March 14, 2019, at San Die o, California.
                                4
                                5                                                 y    is      ourani
                                6   162595497 v2
                                7
                                8
                                9
                          10
                           11
                           12
                          13
                          14
                          15
                           16
                           17
                           18
                          19
                         20
                          ~~~
                         22
                         23
                         24
                         25
                         26
                         27
                         2~
                                                                            3.
/\T T~~It NI-.1'ti i\T L,11~'
      S A N Uli-t:i~
                                                                                 PROOF OF SERVICE; 37-2017-00038456-CU-13T-CTL
